AP-76,051
                                                                       COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                       Transmitted 11/5/2015 8:51:36 AM
      November 5, 2015
                                                                         Accepted 11/5/2015 8:52:59 AM
                                                                                         ABEL ACOSTA
                                   NO. AP-76,051                                                 CLERK

MANUEL VELEZ                            §       IN THE

VS.                                     §       COURT OF CRIMINAL APPEALS

STATE OF TEXAS                          §       STATE OF TEXAS

                         AMENDED CERTIFICATE OF SERVICE

      I hereby certify that on November 5, 2015, a copy of the State's motion to
publish was served on :

Rene Gonzalez, Assistant District Attorney, Cameron County, by e-service or email
<rgonzalez1@co.cameron.tx.us>;

Brian W. Stull, Attorney for Manuel Velez, by first class mail, return receipt requested
# 7013 0600 0002 2111 7188, 201 W. Main St, Ste 402, Durham, N.C. 27701-3228;

Mr. Stephen Doggett, Attorney for Louis Carlos Rodriguez, by e-service or email
<office@doggett-law.com>;

Ms. Lisa McMinn, State Prosecuting Attorney, by e-service or email,
<Lisa.McMinn@SPA.texas.gov>


                                                /s/ Gail Kikawa McConnell
                                                Gail Kikawa McConnell




                                            1